Citation Nr: 1445098	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-19 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, depression, psychotic disorder, not otherwise specified, and adjustment disorder with disturbance of mood and conduct.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) in the U.S. Marine Corps Reserves (USMCR) from June 1997 to September 1997. He also had over 4 months of inactive duty for training (INACDUTRA).   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied service connection for schizoaffective disorder.

The Appellant was scheduled for a Travel Board Hearing before a Veterans' Law Judge in March 2013.  In May 2013, a letter from the Appellant was received at the Board in which he explained that he did not report for his hearing due to illness.  In August 2013, a letter was sent to the Appellant to determine if he still wished to report for a hearing and, if so, to indicate the type of hearing he wanted.  He was told that if he did not respond, the Board would assume that he no longer wanted a hearing.  The Veteran did not respond to this letter.

In October 2013, the Board remanded the issue on appeal for additional development. 

The Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board observes that the record shows that the Appellant has been variously diagnosed with a mental health disorder; therefore the issue has been recharacterized on the title page to reflect as such.  

The Board notes that this appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claim so that the Appellant is afforded every possible consideration.

In February 2014, the Appellant was afforded a VA examination to determine the nature and etiology of his psychiatric symptoms.  Based on the absence of any complaints, treatment, or diagnosis for mental health problems in the Appellant's service treatment records, no diagnosis of schizophrenia until 2003, and the Appellant's ability to maintain work at a high level (he worked for four years at Starbucks and gained a managerial position), the VA examiner found that the Appellant most likely did not have mental health problems for four years after his service in 1997.  The Board notes that the VA examiner did not address the lay contentions that the Appellant heard voices during basic training and upon returning from his USMCR service.  See November 2010 lay statement.  While working at Starbucks, the Appellant had several "episodes" at work and walked out.  Id.  The Appellant had also "attacked" members of his family because of the voices.  Id.  As the VA examiner has relied on evidence indicating that the Appellant had no mental health problems for four years after his service ended in 1997, the VA examiner's opinion is based on an inaccurate factual premise, and is therefore inadequate.  A remand to obtain a clarifying opinion is required.  

The Board also observes that the record includes an October 2008 opinion from Dr. McSwigan, the Appellant's private physician, that "it is more likely than not that [the Appellant's] diagnosis of schizoaffective disorder arises from and is linked to his military service."  Dr. McSwigan based his opinion on the Appellant's history of the onset of his symptoms in the military, no history of symptoms prior to his military service and that his symptoms had not totally resolved with psychiatric medication "indicating that he had a severe and persistent mental illness."  On remand, the Appellant should be provided the opportunity to request a clarifying opinion from his private physician that cites specific evidence in the record to support his opinion.  

The Board also notes that, in the previous remand, the Appellant was afforded an opportunity to provide treatment records for his hospitalization in 2001 following the death of his father.  To date, the record does not include such records.  On remand, the Veteran should be afforded another opportunity to provide any outstanding mental health treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding mental health treatment records to include from Dr. McSwigan.  The Appellant should also be afforded another opportunity to provide treatment records of his hospitalization in 2001.  

2.  Once the above development has been completed, to the extent possible, the AOJ should obtain an addendum opinion to the February 2014 VA examination for his acquired psychiatric disorder, to the same examiner or another appropriately qualified mental health professional, if he is not available.  The examiner should be provided access to the Appellant's electronic claims file, including a copy of this REMAND.  

After a review of the record on appeal, the examiner should respond to the following:

Is it at least as likely as not that the Appellant has an acquired psychiatric disorder that was incurred in or aggravated by a qualifying period of ACDUTRA, to include the Appellant's lay statements that he heard voices during basic training in USMCR?

In providing the requested opinion, the examiner should consider all lay statements addressing the Appellant's mental health symptoms during service and upon his return from service in USMCR.   The examiner should review the October 2008 opinion of Dr. McSwigin. A complete rationale with citation to relevant evidence found in the electronic claims file must be provided for the opinion offered.

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



